Citation Nr: 1142517	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  09-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for uterine fibroids, status post partial hysterectomy.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for right upper extremity carpal tunnel syndrome.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

5.  Entitlement to service connection for left knee degenerative arthritis.

6.  Entitlement to service connection for hypertension, claimed as a cardiovascular condition.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982, from November 1987 to September 1993, from February 1997 to December 1997, and from December 2003 to February 2005.  She also served in the Active Guard Reserve from September 1982 to November 1987, September 1993 to February 1997, and from December 1997 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In September 2006, the Veteran submitted a claim of entitlement to service connection for a "cardiovascular condition," without further explanation.  Before certification, this claim was denied by the RO based on the lack of a current diagnosis.  As will be discussed in the remand portion of the decision below, the Board found that the evidence of record included a diagnosis of 

hypertension.  As such, the Board has re-captioned the Veteran's September 2006 claim as seen on the title page above and is remanding the claim herein for further development and re-adjudication.  

Further, during the July 2011 Board hearing, the Veteran described the symptoms underlying her claim of entitlement to service connection for a "cardiovascular condition."  Specifically, she referenced chest pain, heart palpitations and/or racing heart, and a tightness of the chest.  She characterized it as a "stopping pain."  Based on the Veteran's testimony, the Board finds that she has reasonably raised a claim of entitlement to chest pain and/or a chest disorder, other than a cardiovascular disorder.  Additionally, during the July 2011 Board hearing, the Veteran reasonably raised the issues of entitlement to service connection for unspecified joint pain and a muscle disorder.  None of these issues have been developed or adjudicated by the RO and, thus, the Board does not have jurisdiction to consider them herein.  Consequently, the Board is referring these claims to the RO for appropriate action.

The issues of entitlement to service connection right upper extremity carpal tunnel syndrome; an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); and hypertension, claimed as a cardiovascular condition, will be addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrated that uterine fibroids had their onset during a period of the Veteran's active duty service, and that said uterine fibroids necessitated a supercervical hysterectomy.

2.  The evidence of record does not demonstrate a current diagnosis of anemia.

3.  The evidence of record demonstrates that the Veteran incurred left knee degenerative arthritis during a period of active duty service.


CONCLUSIONS OF LAW

1.  Uterine fibroids, status post hysterectomy, were incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Anemia was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

3.  Left knee degenerative arthritis was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform a veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including:  (1) veteran 

status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Without deciding whether the notice and development requirements of VCAA have been satisfied, the Board is not precluded from adjudicating the Veteran's claims of entitlement to service connection for uterine fibroids, status post hysterectomy, and left knee degenerative arthritis because the Board is granting the claims herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Prior to the initial adjudication of the instant case, the RO's November 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirements has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and her VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A request for the Veteran's service treatment records associated with her periods of service from September 1978 to September 1982 and from February 1997 to December 1997 was initiated in November 2006 and in January 2007.  Neither request was successful in locating the Veteran's records from these periods of service.  In a May 2007 memorandum, 

the RO found that all procedures for obtaining the Veteran's records associated with these periods of service had been exhausted and that further attempts would be futile.  As a consequence of the Veteran's complete service treatment records being unavailable, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in reaching the decision contained herein.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was not provided a VA examination pursuant to her claim of entitlement to service connection for anemia.  A VA examination is only necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the appellant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As will be discussed below, the evidence of record did not include competent evidence of a current diagnosis of anemia.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of 

showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Historically, the Veteran served on active duty from September 1978 to September 1982, from November 1987 to September 1993, from February 1997 to December 1997, and from December 2003 to February 2005.  She also served in the Active Guard Reserve from September 1982 to November 1987, September 1993 to February 1997, and from December 1997 to December 2003.  In September 2006, the Veteran submitted claims of entitlement to service connection for uterine fibroids, status post hysterectomy, and anemia.  After the Veteran's claims were denied in a June 2007 rating decision, she perfected an appeal.  The claims have been certified to the Board for appellate review.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (2010); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a 

disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2011).  Presumptive periods do not apply to the veteran's ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002).

A.  Uterine Fibroids, Status Post Hysterectomy

Preliminarily, although the Veteran submitted a claim of entitlement to service connection for a partial hysterectomy, the Board finds that her claim was, in essence, a claim of entitlement to service connection for the cause of her hysterectomy, which was uterine fibroids.  See Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of that claim").  As such, the Board has re-captioned the Veteran's claim as seen on the title page above.

In her September 2006 claim, the Veteran claimed that her uterine fibroids had their onset in 1993, and that she was treated from 1997 to 1998 in Germany and at the VA Medical Center in Philadelphia, Pennsylvania.  

The Veteran's service treatment records demonstrate that the Veteran underwent a radiological examination in October 1997.  The reason stated for ordering the examination was that the Veteran had already been provided a diagnosis of uterine 

fibroids, but that her symptoms were getting worse, to include bleeding and cramping.  The radiological examination revealed the presence of "numerous" fibroids, the largest of which was seven centimeters, located in the posterior fundus.  

In November 1997, the Veteran underwent a service discharge examination wherein a diagnosis of uterine fibroids was rendered.  

According to a December 1997 consultation sheet, the provisional diagnosis was uterine fibroids.  During the consultation, the Veteran reported eight years of menorrhagia, marking an onset of approximately 1989.  She also reported that she recently experienced metrorrhagia.  Ultimately, it was determined that the Veteran would be a candidate for a hysterectomy if a prescribed medication regiment failed.

A February 1998 VA treatment report indicated that the Veteran had recently returned from Europe after being discharge from active duty service.  The Veteran presented treatment records demonstrating a diagnosis of uterine fibroids.  The diagnosis was metrorrhagia with anemia, multiple fibroids.  She was scheduled for a follow-up appointment in March 1998.

According to an April 22, 1998 operative report, the Veteran underwent a supercervical hysterectomy without complications.  The pre-operative diagnosis was uterine myomata.  It was also noted that the Veteran had a history of pelvic pressure and menorrhagia, secondary to myomatous uterus.  

The Board finds that the Veteran's December 1997 report to be both competent and credible evidence of an onset of menorrhagia in approximately1989.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that the veteran is competent to report that on which he has personal knowledge, i.e., what comes to him through his senses); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, according to the April 22, 1998 operative report, the Veteran's menorrhagia was secondary to her uterine fibroids.  As such, by extrapolation, the Board finds that the Veteran's uterine fibroids had their onset in approximately 1989.  Moreover, 

according to a Form DD 214 of record, the Veteran served on active duty from November 1987 to September 1993.  Consequently, based on the totality of the evidence, and applying the doctrine of reasonable doubt, the Board finds that the Veteran's uterine fibroids were incurred during her active duty service.  Accordingly, service connection for uterine fibroids, status post hysterectomy is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); see O'Hare, 1 Vet. App. at 367.

B.  Anemia

In her September 2006 claim, the Veteran indicated that she first experienced anemia in June 1993.  She also indicated that she was treated from an unstated date until sometime in 1998.

The Veteran's service treatment records do not reveal complaints of, treatment for, or a diagnosis of anemia.  Further, in an April 1990 and a June 1991 dental health questionnaire, the Veteran denied then or ever having anemia.

A February 1998 VA outpatient treatment report listed a history of an anemia diagnosis in October 1997.  A physical examination resulted in a diagnosis of metrorrhagia with anemia, multiple fibroids.

In July 2011, the Veteran testified at a Board hearing that a diagnosis of anemia was rendered while she was on active duty in Germany sometime in or near October 1997.  The Veteran implied that the anemia diagnosis was associated with bleeding due to uterine fibroids.  She also testified that a diagnosis of glucose-6-phosphate dehydrogenase deficiency (G6PD) was rendered sometime in 2005.  The Veteran testified as to her understanding of the symptoms of G6PD, and then claimed that her G6PD was aggravated during service, resulting in anemia.  The Veteran then testified that she was not currently taking any iron supplements or was otherwise being treated for anemia.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Generally, the requirement of a current diagnosis is not satisfied unless the diagnosis is shown at the time the claim was submitted or at some point during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of demonstrating a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  Accordingly, the diagnoses in October 1997 and February 1998 do not constitute current diagnoses.  The evidence of record was otherwise silent at to the current presence of anemia.  Absent competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for anemia has not been presented and the appeal must be denied.  

To the extent that the Veteran asserts that she currently has anemia, the Board finds that the determination as to the presence of anemia is more suited to the realm of medical, rather than lay expertise.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau, 492 F.3d at 1377; Id.  Consequently, lay assertions of medical diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

In the absence of competent evidence of current anemia, the preponderance of the evidence is against the Veteran's service connection claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 53-56; see O'Hare, 1 Vet. App. at 367. 

C.  Left Knee Degenerative Arthritis

In September 2006, the Veteran submitted a claim of entitlement to service connection for a left knee degenerative arthritis.  She indicated that the onset of this disorder was sometime in 1989, and that she had received treatment since August 2002.

According to a September 2001 letter from L.S., M.D., a radiological examination of the Veteran's left knee revealed degenerative changes, including sclerosis and narrowing at the medial and lateral joint compartments.

A December 2001 report of medical examination included a diagnosis of left knee degenerative joint disease.  The Veteran endorsed "knee trouble" in a contemporaneous report of medical history.  In the examiner's summary section of this report, the examiner noted that the first diagnosis of left knee degenerative joint disease was in January 2001.

A February 2002 and an August 2002 Physical Profile demonstrated that the Veteran was restricted from running due to left knee degenerative joint disease.  

A December 2003 Initial Medical Review - Annual Medical Certificate form demonstrated that the Veteran was placed on profile for left knee patellofemoral pain.

According to a January 2005 report of medical assessment, the Veteran reported experiencing a "chronic knee condition."  The examiner elaborated by describing the Veteran's condition as "left knee pain," and instructed the Veteran to follow-up with treatment at her home station.

During the July 2011 Board hearing, the Veteran testified that she began experiencing left knee symptoms while serving in Germany, sometime in 1997.  The Veteran also described an incident wherein she fell in a hole during her service in Iraq.

The Board finds the Veteran's testimony to be competent and credible as to experiencing symptoms of a left knee disorder in 1997 while serving in Germany.  Layno v. Brown, 6 Vet. App. 465, 469-70; Jandreau v. Nicholson, 492 F.3d at 1377.  The Veteran's reported left knee symptoms were subsequently determined to be degenerative joint disease via radiological examination.  Consequently, based on the 

totality of the evidence, and applying the doctrine of reasonable doubt, the Board finds that the Veteran's left knee degenerative arthritis was incurred during her active duty service.  As such, service connection for left knee degenerative arthritis is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56; see O'Hare, 1 Vet. App. at 367.  


ORDER

Service connection for uterine fibroids, status post hysterectomy, is granted.

Service connection for anemia is denied.

Service connection for left knee degenerative arthritis is granted.


REMAND

A.  Right Upper Extremity Carpal Tunnel Syndrome

The Veteran was not provided a VA examination pursuant to her claim of entitlement to service connection for right upper extremity carpal tunnel syndrome.  A November 2007 VA treatment report demonstrated that the Veteran was "still" wearing a wrist brace for carpal tunnel syndrome.  For purposes of affording the Veteran a VA examination, the Board finds that this satisfied the requirement of a current diagnosis.  See McClain, 21 Vet. App. at 321.  Further, during the July 2011 Board hearing, the Veteran testified that she was right-hand-dominant; that she fell during her active duty service; and that the demands of her military occupation resulted in her current right upper extremity carpal tunnel syndrome.  She also testified that she first noticed right wrist symptoms in approximately 1992, and that her symptoms were aggravated during her service in Iraq, but that the first diagnosis of carpal tunnel syndrome was not rendered until after her active duty service.  The 

evidence of record also demonstrated that the Veteran was involved in motor vehicle accidents in August 1990 and November 1991.  Based on the above, the Board finds that there is an indication the Veteran's current right wrist carpal tunnel syndrome may be related to her active duty service.  The evidence of record did not include an opinion addressing the etiological relationship, if any, between the Veteran's current carpal tunnel syndrome and her active duty service, to include an event therein.  As such, the Board finds that a remand is required in order to afford the Veteran a VA examination.  McLendon, 20 Vet. App. at 83.

B.  Acquired Psychiatric Disorder, To Include PTSD

Generally, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the difficulties posed by that veteran's mental condition.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Herein, the evidence of record included diagnoses of depression, an anxiety disorder, PTSD, and rule out PTSD.  Consequently, the Board has re-captioned the Veteran's claim as seen on the title page above.

The Veteran was not afforded a VA examination pursuant to her claim of entitlement to service connection for an acquired psychiatric disorder.  The evidence of record clearly demonstrated a current diagnosis of a psychiatric disorder.  Further, October 1989 service treatment reports demonstrated that the Veteran complained of "a lot" and "significant" stress.  Moreover, although incomplete, the Veteran reported experiencing stressful inservice events, including seeing dead bodies, being near someone that was killed, being sexually harassed, and being stationed at a based with a reputation for receiving mortar attacks.  Also, the evidence of record indicated that the Veteran was involved in motor vehicle accidents in August 1990 and November 1991.  There is an indication that the inservice events may be related to the Veteran's current psychiatric disorder(s).  The record did not, however, include competent evidence addressing the etiological 

relationship, if any, between the alleged inservice and the Veteran's current psychiatric disorder(s).  As such, a remand is required in order to afford the Veteran a VA examination.  McLendon, 20 Vet. App. at 83.

In so far as the Veteran's claim pertains to PTSD, the Board finds that the evidence of record did not contain a clear articulation of Veteran's claimed inservice stressors.  According to an April 2006 VA treatment report, the Veteran reported seeing badly injured "individuals" and "some" dead bodies.  She said that her station was near a mortuary and she could see these bodies when they arrived for "ceremonies."  The Veteran did not provide an approximate time or place that these events occurred.

During the July 2011 Board hearing, the Veteran testified that she worked near a hospital during her service in Iraq in 2004 and 2005.  From where she worked, which was near an airstrip, the Veteran claimed that she could see "a lot of bodies coming and going."  The Veteran then made cryptic references to being afraid while walking alone at night, and that her "neighbor" was killed "almost like as [she] turned [her] back."  The Veteran was unable to remember the name of the person that was allegedly killed and did not state the manner in which that person died, but stated that they were with the 302nd Transportation Unit.  The Veteran also stated that her duty station, Balad Air Base, was referred to as "Mortar Alley" because it constantly received mortar fire.  The Veteran never specifically referred to an experience wherein she was present at Balad Air Base when it received mortar fire.  She further testified about being afraid of "native people" on the installation, and constantly worrying about "who's out there?"  

As such, the Board finds that a remand is warranted in order for the RO to request the Veteran for a specific, detail-oriented description, including dates, of the inservice events that she claims gave rise to her PTSD.  While VA has a duty to assist veterans in obtaining information, there is a corresponding duty on the part of the veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way 

street").  VA's duty must be understood as a duty to assist the Veteran in developing her claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

Upon developing and re-adjudicating the Veteran's claim, the RO must consider the following: service connection for PTSD generally requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) a link, established by medical evidence, between current symptoms and an inservice stressor; and (3) credible supporting evidence that the claimed inservice stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).  Moreover, a diagnosis of a mental disorder, including PTSD, must conform to the criteria of DSM-IV.  38 C.F.R. § 4.125. 

If the veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his/her testimony must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 134; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the veteran's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  However, as discussed above, the Veteran suggested that she was present at Balad Air Base when it received mortar fire and claimed that she was physically close to a fellow service member when that individual was killed.

During the course of this appeal, however, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor, effective July 13, 2010.  Specifically, the final regulation reads: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a 

VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Additionally, the evidence of record demonstrated that the Veteran claimed inservice sexual assault and/or sexual harassment.  There are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5). 

Further, with respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f) states: 

(3) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 

38 C.F.R. § 3.304(f).

In November 2006, the RO sent the Veteran a letter requesting that she submit or identify evidence in support of her claim.  The Veteran was also requested to provide specific details of the inservice events that she claims resulted in her current PTSD.  This letter did not, however, inform the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of her claim of inservice sexual trauma.  Thus, she was not provided the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  As such, the Board finds that a remand is also warranted in order to provide the Veteran such notice.

C.  Hypertension, Claimed as a Cardiovascular Condition

In September 2006, the Veteran submitted a claim of entitlement to a "cardiovascular condition," without further elaboration.  At the time of the June 2007 rating decision, the evidence of record did not include a current diagnosis of a cardiovascular disorder.  Thereafter, VA treatment records were associated with the Veteran's claims file that demonstrated a July 2007 diagnosis of hypertension.  Despite the presence of this diagnosis, the RO did not further develop the Veteran's claim and denied the claim based on no current disability in both the April 2009 Statement of the Case and the March 2010 Supplemental Statement of the Case.  VA policy allows for a broad interpretation of submissions for claims for benefits, and a broad reading of this medical record.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Therefore, in order to satisfy VA's duty to notify and assist, and in the interest of fairness and justice, the Board finds that a remand is required in order for the RO to develop and adjudicate the Veteran's claim, to include consideration of the Veteran's current hypertension diagnosis.  See McClain, 21 Vet. App. at 321.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice and assistance to the Veteran with respect to her claim of entitlement to service connection for an acquired psychiatric disorder, to include 

PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303(f), 3.326; Patton v. West, 12 Vet. App. 272, 278 (1999).  The RO must advise the Veteran of alternate sources of evidence for verification of personal assaults, as contained in 38 C.F.R. § 3.304(f)(3) and the VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, Par. 5.14d.

2.  The RO must contact the Veteran and request that she submit or identify relevant evident in support of her claims that has not already been associated with the claims file.  If, after making reasonable efforts to obtain this information the RO is unable to secure same, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and her representative must then be given an opportunity to respond.  

3.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding the following stressors:  (1) seeing dead bodies from her work station; (2) walking alone at night; (3) being near an individual when that person was killed; (4) mortar attacks while serving at Balad Air Base; and (5) sexual assault and/or sexual harassment.  The Veteran must be asked to provide specific details of these claimed stressful events and any other identifying 

information concerning any other individuals involved in the events, including their names, ranks, and units of assignment or any other identifying detail.  The RO must ask the Veteran to comment specifically on the approximate dates that the claimed stressors occurred.  The RO must advise the Veteran that this information is vitally necessary to obtain supportive evidence of the stressful events she claims to have experienced, and she must be asked to be as specific as possible because, without such details, an adequate search for verifying information cannot be conducted.  The Veteran must also be advised to submit any verifying information that she can regarding the stressors she claims to have experienced in service, such as statements of fellow service members.  She must be further advised that failure to respond may result in adverse action. 

4.  Once the directives in the above paragraphs have been completed, the RO must thoroughly review the claims file and prepare a summary of the claimed stressors for which sufficient information has been provided, to include stressors described above.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of any records relevant to verifying her claimed stressors to the United States Army and Joint Services Records Research Center (JSRRC), and must ask JSRRC to provide any available information that might corroborate the Veteran's claimed stressors to include those mentioned above.  If JSRRC is unable to provide the specific information requested, they must be asked to explain why and/or direct the RO to any 

additional appropriate sources.  All documentation received by the RO from JSRRC must be associated with the claims file.

5.  The Veteran must then be afforded the appropriate VA examination to determine the presence and nature of right upper extremity carpal tunnel syndrome.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  Based on a review of the claims folder and the examination findings, as well s the Veteran's statements, the examiner must provide an opinion as to whether any current right upper extremity carpal tunnel syndrome was incurred in or due to the Veteran's active duty service, to include an event or injury therein and/or the Veteran's military duties.  All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The Veteran must then be afforded a VA psychiatric examination to determine the diagnosis of any found psychiatric disorders.  The examiner must 

contemporaneously review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The RO must provide the examiner with a summary of the verified stressors, if any, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to a stressor has resulted in a current diagnosis of PTSD, if such a diagnosis is warranted.  Based on a review of the claims folder and the examination findings, as well as the Veteran's statements, the examiner must render any relevant psychiatric diagnosis.  If a PTSD diagnosis is rendered, the examiner must determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  See DSM-IV; 38 C.F.R. § 4.125.  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the verified stressors, if any. 

Additionally, the examiner must opine as to whether any psychiatric disorder, other than PTSD, is causally or etiologically related to the Veteran's military service. 

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further 

need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the her claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable. 

8.  Once the above actions have been completed, the RO must readjudicate the Veteran's claims on appeal taking into consideration any newly acquired evidence.  If any benefit remains denied, a Supplemental Statement of the Case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, the 

Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


